
	

113 HR 5555 IH: FIREARM Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5555
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mrs. Black (for herself and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the Federal Government from requiring race or ethnicity to be disclosed in connection
			 with the transfer of a firearm.
	
	
		1.Short titleThis Act may be cited as the FIREARM Act.
		2.Prohibition on the Federal Government to require race or ethnicity to be disclosed in connection
			 with the transfer of a firearmThe Federal Government may not require any person to disclose the race or ethnicity of the person
			 in connection with the transfer of a firearm to the person.
		
